DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-5, 8-10, 17-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7-11 of U.S. Patent No. 11,389,204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 7, discloses regarding claims 1, 4-5, 8-10, an improved method of performing a spinal correction operation on a patient in a plurality of vertebrae are adjusted with respect to each other, comprising the steps of: creating a vertical mini-opening in the side of the patient to enable the surgeon to access directly the plurality of the vertebrae without use of a portal; performing a disc release procedure via the mini-opening on a disc located between a pair of adjacent vertebrae to enable the pair of adjacent vertebrae to be adjusted with respect to each other, said disc release procedure comprising incising the disc near its center to allow additional movement of the adjacent vertebrae during the operation; inserting an anchor screw into each of the plurality of vertebrae being operated on, each anchor screw comprising a channel suitable for accepting a flexible tensioning cord; disposing a flexible tensioning cord within the channels of the anchor screws to enable an adjustment procedure on the plurality of vertebrae; and performing a vertebrae adjustment procedure in which each of the plurality of vertebrae is adjusted with respect to at least one other vertebra and the flexible tensioning cord is secured within the channel of the corresponding anchor screw of the adjusted vertebra in order to maintain the adjustment of the vertebrae; wherein the step of creating a vertical mini-opening in the side of the patient to enable the surgeon to access directly the plurality of the vertebrae comprises: the patient lying on her side on an operating table, placing an x-ray machine over the exposed side of the patient, marking a line on the skin of the patient along over the vertebrae to be operated on as indicated by the x-ray machine, and incising the skin of the patient along a portion of the marked line to create the mini-opening; further comprising inserting a portal into at a least one location along the marked line of the patent outside of the incised mini-opening to create access to vertebrae outside of the mini-opening by cutting a plane under the skin adjacent to the mini-opening, and lifting the skin adjacent to the mini-opening to enable access to the interspace under the skin adjacent to the mini-opening; wherein the vertebrae adjustment procedure is a de-rotation procedure comprising the steps of locating a stationary tower on a first anchor screw of a first vertebra, locating a de-rotation tower on a second anchor screw of a second vertebra, and performing a de-rotation maneuver by applying a downwards translational force vector to the de-rotation tower, applying a lateral force vector to the de-rotation tower, simultaneously applying a lateral counterforce vector to the stationary tower in opposition to the lateral force vector being applied to the de-rotation tower, and tensioning the tensioning cord in the channel of the second anchor screw; and securing the tensioning cord in the channel of the second anchor screw in order to maintain the de-rotation.
Patent claim 8, discloses regarding claim 2, further comprising re-locating the de-rotation tower to the anchor screw of a subsequent vertebra and repeating the de-rotation maneuver.
Patent claim 9, discloses regarding claim 3, wherein the de-rotation procedure further comprises re-locating the stationary tower to the anchor screw of a subsequent vertebra and repeating the de-rotation maneuver.
Patent claim 10, discloses regarding claim 17, wherein the tensioning cord is disposed only within the channels of the first anchor screw and the second anchor screw prior to performing the de-rotation procedure.
Patent claim 11, discloses regarding claim 18, wherein the tensioning cord is disposed within the channels of all of the anchor screws prior to performing the de-rotation procedure.
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of copending Application No. 17/124840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Copending application claim 2, discloses regarding claim 1, an improved method of performing spinal correction surgery on a patient in which a plurality of vertebrae are adjusted with respect to each other using a double screw/double cord methodology, comprising the steps of: creating a vertical mini-opening in the side of the patient to enable the surgeon to access directly the plurality of the vertebrae; inserting a pair of anchor screws into each of the plurality of vertebrae being operated on, each of the anchor screws comprising a channel suitable for accepting a tensioning cord, such that a substantially aligned posterior row of posterior anchor screws are formed along the vertebrae next to a substantially aligned anterior row of anterior anchor screws formed along the vertebrae; disposing a posterior tensioning cord within the channels of the posterior row of posterior anchor screws to enable a posterior adjustment procedure on each of the plurality of vertebrae; performing a posterior vertebrae adjustment procedure in which each of the plurality of vertebrae is adjusted with respect to at least one other vertebra and the posterior tensioning cord is secured within the channel of the posterior anchor screw in order to maintain adjustment of the vertebrae; disposing an anterior tensioning cord within the channels of the anterior row of anterior anchor screws to enable an anterior adjustment procedure on the plurality of vertebrae; and performing an anterior vertebrae adjustment procedure in which each of the plurality of vertebrae is adjusted with respect to at least one other vertebra and the anterior tensioning cord is secured within the channel of the anterior anchor screw in order to maintain adjustment of the vertebrae; wherein the posterior vertebrae adjustment procedure is a de-rotation procedure comprising the steps of locating a stationary tower on a first posterior anchor screw of a first vertebra, locating a de-rotation tower on a second posterior anchor screw of a second vertebra, performing a de-rotation maneuver by applying a downwards translational force vector to the de-rotation tower, applying a lateral force vector to the de-rotation tower, and simultaneously applying a lateral counterforce vector to the stationary tower in opposition to the lateral force vector being applied to the de-rotation tower, tensioning the posterior tensioning cord in the channel of the second posterior anchor screw, securing the posterior tensioning cord in the channel of the second posterior anchor screw in order to maintain the de-rotation of the vertebrae, re-locating the de-rotation tower to the posterior anchor screw of a subsequent vertebra, and repeating the de-rotation maneuver until all of the vertebrae have been de-rotated as desired.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
Claim 4, line 6 recites “the patient along over the vertebrae” instead of “the patient along the vertebrae” in order to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the side” in line 4. It appears that claim 1 should instead recite “a side” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 4 recites “a vertical mini-opening” in line 1, which renders the claim indefinite, since it is unclear if this refers back to the previously introduced vertical mini-opening or to a different vertical mini-opening. It appears that claim 4 should instead recite “the vertical mini-opening” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 4 recites the limitation “the patient lying on her side” in line 4, which renders the claim indefinite, since it is unclear if “her side” refers back to the previously introduced “the side” or to a different side. It appears that claim 4 should instead recite “the patient lying on an opposite side” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 4 recites the limitation “the exposed side of the patient” in line 5. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 4 should instead recite “the side of the patient”, and for the purpose of compact prosecution will be examined below under this assumption. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samdani et al. (U.S. Pub. No. 2016/0000468 A1, hereinafter “Samdani”). 
Samdani discloses, regarding claim 1, an improved method of performing spinal correction surgery on a patient in which a plurality of vertebrae are adjusted with respect to each other using a de-rotation procedure (200, see Fig. 10), comprising the steps of: creating a vertical mini-opening (220, see Fig. 10) in the side of the patient to enable the surgeon to access directly the plurality of the vertebrae (see Fig. 10, see para. [0055]); inserting an anchor screw (120) into each of the plurality of vertebrae being operated on (220, see Fig. 10), each anchor screw comprising a channel (230, see Fig. 10) suitable for accepting a tensioning cord (130); disposing a tensioning cord within the channels of the anchor screws to enable a de-rotation procedure on the plurality of vertebrae (230, see Fig. 10); and performing a vertebrae de-rotation procedure by locating a stationary tower (see annotated Fig. 4E below) on a first anchor screw of a first vertebra (see annotated Fig. 4E below); locating a de-rotation tower (see annotated Fig. 4E below) on a second anchor screw of a second vertebra (see annotated Fig. 4E below); performing a de-rotation maneuver by applying a downwards translational force vector to the de-rotation tower (275-285, see Fig. 10, see paras. [0073]-[0074]), applying a lateral force vector to the de- rotation tower (275-285, see Fig. 10, see paras. [0073]-[0074]), and simultaneously applying a lateral counterforce vector to the stationary tower in opposition to the lateral force vector being applied to the de-rotation tower (275-285, see Fig. 10, see paras. [0073]-[0074]); tensioning the tensioning cord in the channel of the second anchor screw (270, see Fig. 10); and securing the tensioning cord in the channel of the second anchor screw in order to maintain the de-rotation of the vertebrae (280, see Fig. 10).

    PNG
    media_image1.png
    597
    581
    media_image1.png
    Greyscale

Regarding claim 2, further comprising re-locating the de-rotation tower to a subsequent vertebra and repeating the de-rotation maneuver (see Fig. 10 “repeat for each vertebral body”).
Regarding claim 3, wherein the de-rotation procedure further comprises re-locating the stationary tower to a subsequent vertebra and repeating the de-rotation maneuver (see Fig. 10 “repeat for each vertebral body”).
Regarding claim 14, wherein each of the plurality of anchor screws is inserted into substantially the center of the side of each of the vertebrae (see Fig. 4E, note the anchors are substantially in the center side of the vertebrae).
Regarding claim 15, wherein the at least some of the plurality of anchor screws are offset horizontally from the center of the side of the vertebrae (see Fig. 1C1, note anchors offset slightly from each other) whereby the tensioning cord is offset horizontally and located more towards the posterior in the middle of the spine (see Fig. 1C1, note tether 130 offset from anchors 120 prior to insertion in channels).
Regarding claim 16, wherein the at least some of the plurality of anchor screws are offset vertically from the center of the side of the vertebrae (see Fig. 1C2, note anchors offset vertically).
Regarding claim 17, wherein the tensioning cord is disposed only within the channels of the first anchor screw and the second anchor screw prior to performing the de-rotation procedure (see Fig. 1B1, note that prior to performing the de-rotation procedure, the tensioning cord is shown as being disposed only within the first two bone channels and before the tether is inserted in additional channels).
Regarding claim 18, wherein the tensioning cord is disposed within the channels of all of the anchor screws prior to performing the de-rotation procedure (see Fig. 4E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samdani, as applied to claim 1 above, and in view of Cohen et al. (U.S. Pub. No. 2008/0077138 A1, hereinafter “Cohen”). 
Samdani discloses all of the features of the claimed invention, as previously set forth above. Samdani further discloses, regarding claim 4, wherein the step of creating the vertical mini-opening in the side of the patient to enable the surgeon to access directly the plurality of the vertebrae (220, see Fig. 10, see para. [0055]) comprises: the patient lying on her side on an operating table (see para. [0055] “lateral decubitus position”), placing an x-ray machine over the exposed side of the patient (see para. [0055] “fluoroscopy”), and incising the skin of the patient to create the mini-opening as indicated by the x-ray machine (see para. [0055] note fluoroscopy); regarding claim 5, further comprising inserting a portal (see para. [0055], 5-mm portals) into at a least one location of the patent outside of the incised mini-opening to create access to vertebrae outside of the mini-opening by cutting a plane under the skin adjacent to the mini-opening (see para. [0055], 5-mm portals), and lifting the skin adjacent to the mini-opening to enable access to the interspace under the skin adjacent to the mini-opening (see para. [0055] “CO2 insufflation”).
Samdani discloses placing the portals and incisions along the anterior axillary line (see para. [0055]), however fails to explicitly disclose, regarding claim 4, marking a line on the skin of the patient along the vertebrae to be operated on; wherein the incision is created along a portion of the marked line; regarding claim 5, the portal inserted into at a least one location along the marked line of the patent outside of the incised mini-opening. 
Cohen discloses a method of accessing the vertebra (see paras. [0057]-[0058]), wherein following fluoroscopic imaging and palpation of the vertebral landmarks (see para. [0059]), the skin is marked and the incision is made and the portals are inserted at the location of the marks (see para. [0059]) in order to properly prepare the patient for vertebral surgery and insertion into the desired location / along the desired trajectory (see para. [0059]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Samdani to include marking the skin in view of Cohen in order to properly prepare the patient for vertebral surgery and insertion into the desired location / along the desired trajectory. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samdani, as applied to claim 1 above, and in view of Frigg et al. (U.S. Pub. No. 2007/0078460 A1, hereinafter “Frigg”). 
Samdani discloses all of the features of the claimed invention, as previously set forth above; however fails to explicitly disclose, regarding claim 6, wherein the mini-opening is between approximately four and six inches in length.
Frigg discloses a method of accessing the vertebra (see para. [0080]), wherein a mini-opening is between 4-6 inches (see para. [0084] “about 12 cm”) in order to provide a larger incision where more than one insertion guide may be inserted through (see para. [0081]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mini-opening in Samdani to be between 4-6 inches in view of Frigg in order to in order to provide a larger incision where more than one insertion guide may be inserted through. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samdani, as applied to claim 1 above, and in view of Simanovsky (U.S. Pub. No. 2006/0282073 A1, hereinafter “Simanovsky”). 
Samdani discloses all of the features of the claimed invention, as previously set forth above. Samdani further discloses, regarding claim 7, further comprising the step of performing a segmental vessel preservation procedure on at least one vessel adjacent a vertebra prior to inserting an anchor screw into the vertebrae (see para. [0056] “without sacrificing the segmental vessels”) and allow inserting a staple and corresponding anchor screw into the vertebrae without damaging the segmental vessel (see para. [0056] “smaller or modified staples can be used without sacrificing the segmental vessels”). 
Samdani however fails to explicitly disclose, regarding claim 7, wherein the step of performing segmental vessel preservation procedure by inserting a surgical instrument under the segmental vessel adjacent the vertebra, and retracting the segmental vessel away from the vertebra so as to allow inserting a staple and corresponding anchor screw into the vertebrae without damaging the segmental vessel. 
Simanovsky discloses a method of treating the vertebrae (see para. [0032]), wherein a retractor is provided kept tight to the vertebrae and the segmental vessel to provide retraction (see paras. [0058] and [0077]) in order to reduce damage to the segmental vessel (see para. [0058]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Samdani to include inserting a surgical instrument under the segmental vessel to retract it in order to reduce damage to the segmental vessel. 

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samdani, as applied to claim 1 above, and in view of Dvorak et al. (U.S. Pub. No. 2016/0206442 A1, hereinafter “Dvorak”). 
Samdani discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 8, further comprising the step of de-compressing a disc between adjacent vertebrae using a spreader to spread the adjacent vertebrae with respect to each other; regarding claim 9, further comprising the step of performing a disc release procedure on a disc located between a pair of adjacent vertebrae to enable the pair of adjacent vertebrae to be adjusted with respect to each other; regarding claim 10, wherein the step of performing a disc release procedure on a disc located between adjacent vertebrae of the spine of the patient comprises incising a disc near its center to allow additional movement of the adjacent vertebrae during the operation; regarding claim 11, further comprising performing a distraction procedure on at least one pair of adjacent vertebrae of the spine of the patient by inserting a paddle in a previously released disc between two vertebrae adjacent the vertebrae to be compressed and rotating the paddle in order to urge the adjacent vertebrae together; regarding claim 12, wherein the disc release procedure is performed prior to the step of inserting an anchor screw into each of the plurality of vertebrae being operated on; regarding claim 13, wherein the disc release procedure is performed subsequent to the step of inserting an anchor screw into each of the plurality of vertebrae being operated on.
Dvorak discloses a method of treating the vertebrae (see para. [0042]), wherein the method includes the step of de-compressing a disc between adjacent vertebrae using a spreader (170, see Figs. 18-19, see paras. [0104]-[0105]) to spread the adjacent vertebrae with respect to each other (see paras. [0104]-[0105]); further comprising the step of performing a disc release procedure on a disc located between a pair of adjacent vertebrae to enable the pair of adjacent vertebrae to be adjusted with respect to each other (see paras. [0067] and [0073]); wherein the step of performing a disc release procedure on a disc located between adjacent vertebrae of the spine of the patient comprises incising a disc near its center to allow additional movement of the adjacent vertebrae during the operation (see para. [0067] note the spinous process is near its center); further comprising performing a distraction procedure on at least one pair of adjacent vertebrae of the spine of the patient by inserting a paddle (212) in a previously released disc between two vertebrae adjacent the vertebrae to be compressed and rotating the paddle in order to urge the adjacent vertebrae together (see para. [0107]); wherein the disc release procedure is performed prior to the step of inserting an anchor screw into each of the plurality of vertebrae being operated on (see para. [0073]); wherein the disc release procedure is performed subsequent to the step of inserting an anchor screw into each of the plurality of vertebrae being operated on (see para. [0067]) in order to provide neurological decompression, to restore disc height, and aid in correcting spinal deformity (see paras. [0049], [0054] and [0073]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Samdani to include decompressing, distracting, and disc release in view of Dvorak in order to provide neurological decompression, to restore disc height, and aid in correcting spinal deformity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following references disclose spinal correction / de-rotation devices  and methods: 

    PNG
    media_image2.png
    200
    582
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773